I am unable to concur with my associates in the conclusion they have reached. If the issues tendered by the plaintiff had been tried, and found in favor of the defendant, and judgment entered accordingly, defendant would have had all the relief which he could get under the allegations of his answer. The judgment in either case would have been only an estoppel, and would, as a *Page 439 
matter of fact, have amounted to nothing more, even though, in terms, it had declared the defendant to be the owner. In either view it would have settled the question of title as between the parties, and could have had no further effect. Affirmative relief means relief which the defendant would not get by a judgment that plaintiff's allegations are all untrue. The answer shows that defendant is in possession of the demanded premises. In other words, the action, under our decisions, is really ejectment. A judgment for defendant would constitute a perpetual bar, and the so-called affirmative relief would be nothing more or other.
I am utterly at a loss to comprehend how the fact that the plaintiff might desire to dismiss the action — and if he does, the cloud would remain on defendant's title — can have any bearing on this question. To prevent the plaintiff from dismissing his action is not affirmative relief. That would be simply and only to compel the plaintiff to try his case, rather than to dismiss. This is not relief in an action, as the phrase is used, affirmative or otherwise. To say that this is the purpose of the claim to the supposed affirmative relief, is to admit that the purpose is not to get affirmative relief.
The same dilemma might arise in a suit upon a disputed money demand. The defendant might be very desirous of having the claim determined, but he claims no affirmative relief when, after denying the allegations of the complaint, he demands the judgment of the court that he owes plaintiff nothing. The supposed case is not analogous to the one in hand, simply because it is this case, and not another.
These are matters of procedure, and the code has provided that in such cases a plaintiff may dismiss his action after answer, without prejudice to his right to again sue. Whether this ought to be so is a matter of policy which it is not the province of the courts to determine. *Page 440